 

EXHIBIT 10.64

 

2017 EQUITY INCENTIVE PLAN

 

---------------

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

Issuer:

Collectors Universe, Inc., a Delaware corporation (which, together with its
consolidated subsidiaries, shall be referred to in this Agreement, as the
“Company”).

 

Name of Grantee:      ___________ (who shall sometimes also be referred to
herein as “you”).

 

Grant Date: ___________

 

Number of PSUs that can be Earned (see TSR Adjustment provided for in Exhibit A
hereto):

 

  At Threshold: _______        

At Target:

_______

 

 

At Maximum

_______

 

Vesting Date:

The Performance Stock Units (or PSUs) granted hereunder will vest, in part or in
whole, on the date, on or before September 14, 2021, on which it is determined
by the Administrator under the Plan that at least some of the performance goals
set forth on Exhibit A hereto have been achieved, in part or in whole, but shall
be subject to forfeiture or accelerated vesting as described herein.

 

Terms with initial capital letters used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Company’s 2017 Equity
Incentive Plan (the “2017 Plan” or the “Plan”). Please review this Award
Agreement and promptly confirm your acceptance of the Award and the terms and
conditions thereof as set forth in this Agreement by signing the signature page
(Page 5) of this Agreement and delivering or transmitting it to the Company’s
Chief Financial Officer.

 

1.     Grant of PSUs. You have been granted the Maximum number of PSUs shown
above pursuant to the Plan and subject to the terms and conditions of the Plan
and this Award Agreement. Each PSU represents the right to receive, upon the
vesting of the PSU, one (1) share of the Company’s common stock, par value
$ 0.001 (each such share, a “Performance Share” or a “Vested Share”).

 

2     Prohibitions on Transfers of the PSUs. From the Grant Date until the
Vesting Date, you may not sell, assign, transfer, donate, pledge or encumber or
otherwise dispose of the PSUs, in whole or in part (except by will or the laws
of descent and distribution).

 

3.     Vesting of PSUs. The PSUs shall vest on the Vesting Date, subject to
attainment of at least some of the performance goals for the Company’s fiscal
year ending June 30, 2019 (“FY 2019”), which are set forth on Exhibit A hereto,
or the performance goals established hereafter by the Administrator for the
fiscal years ending June 30, 2020 (“FY 2020”) and June 30, 2021 (FY 2021),
respectively, and subject to possible earlier vesting upon a Change of Control
(as defined in the Plan and on the terms provided in Section 12 thereof) or as
otherwise provided herein or forfeiture upon a termination or cessation of your
employment with the Company, as provided in Section 4 below. Subject to
Section 5 of this Agreement, Performance Shares will be delivered (provided,
that such delivery is otherwise in accordance with federal and state securities
laws) only with respect to vested PSUs, if any, and then as soon as practicable
following the Vesting Date, but in no event later than September 14, 2021.

 

 

--------------------------------------------------------------------------------

 

 

4.     Effect of Termination or Cessation of Employment.

 

4.1     Termination or Cessation of Employment. Except as otherwise provided in
Section 4.2 below, if your employment with the Company shall terminate or cease
for any reason, including due to your disability or death, or no reason, at any
time prior to the Vesting Date, all of your PSUs shall be forfeited in their
entirety, even if some or all of the financial performance goals had been
attained by the Company prior to such termination or cessation of employment.

 

4.2     Continued Service following a Termination of Employment. Notwithstanding
the provisions of Section 4.1 above, if your employment with the Company
terminates or ceases for any reason or no reason prior to the Vesting Date,
there shall be no forfeiture of your PSUs as a result thereof and your PSUs
shall continue to be eligible to vest in accordance with this Agreement (to the
same extent as if there had been no termination or cessation of employment), if
and only if your service with the Company continues in the capacity of a
consultant to the Company or any of its subsidiaries or as a director of the
Company. However, the continued vesting of the PSUs pursuant to this Section 4.2
shall not be construed for any other purpose to mean that your employment with
the Company has not ceased or been terminated.

 

4.3     No Guarantee of Continued Employment. Neither the grant of the PSUs,
this Award Agreement nor any other action taken pursuant to this Award Agreement
shall constitute or be evidence of any agreement or understanding, express or
implied, that you have a right to continue to be employed by or to provide
services as an officer, employee or director of or as a consultant to, the
Company for any period of time or at any specific rate of compensation, subject
to the applicable terms of any written employment or consulting agreement to
which the Company and you may be a party.

 

5.     Effect of Change of Control. If a Change of Control (as defined in the
2017 Plan) occurs at any time when (i) you are still an employee or director of
the Company, or a consultant to the Company or any of its subsidiaries, and
(ii) any or all of your PSUs are unvested, then, notwithstanding anything to the
contrary that may be contained elsewhere in this Agreement, the applicable
provisions of Section 12 of the 2017 Plan shall govern the vesting or
forfeiture, as the case may be, of all such unvested PSUs.

 

6.     No Rights as a Stockholder prior to Issuance of Performance Shares.
Unless and until a certificate or certificates representing the Performance
Shares shall have been issued by the Company as a result of the vesting of any
or all of the PSUs, you shall not have any dividend, voting or other rights or
privileges of a stockholder of the Company with respect to the Performance
Shares. Without limiting the generality of the foregoing, no dividends or
dividend equivalent rights shall accrue on or be payable in respect of any of
the PSUs or the Performance Shares that may be issued on settlement thereof, by
reason of the fact that the Company has declared or paid any dividends on the
outstanding shares of its common stock at any time prior to the issuance to you
of a stock certificate or stock certificates evidencing any Performance Shares
which have become issuable on settlement of any of the PSUs granted hereunder.

 

7.     Withholding Taxes. It shall be a condition precedent to the obligation of
the Company to issue and your right to receive any of the Performance Shares
that have become vested, that you shall have delivered a check or cash to the
Company in, or have authorized the Company in writing to deduct from your salary
or wages, the amount reasonably requested by the Company to satisfy the
Company’s withholding obligations under federal, state or other applicable tax
laws with respect to the taxable income, if any, recognized by you in connection
with or as a result of the vesting of such PSUs (the “Tax Withholding
Obligation”). You agree to execute and deliver such consents or other documents
or instruments as the Company or the Administrator may reasonably request to
enable the Company to effectuate any such Withholding Arrangements.

 

2

--------------------------------------------------------------------------------

 

 

8.     Section 409A of the Internal Revenue Code. The intent of you and the
Company is that payments and benefits under this Award Agreement and the Award
be exempt from, or comply with, Section 409A of the Internal Revenue Code (the
“Code”), and accordingly, to the maximum extent permitted, this Award Agreement
and the Award shall be interpreted and administered to be in accordance
therewith. Each payment under this Award Agreement and the Award shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in this Award Agreement and the Award that are
due within the “short term deferral period” as defined in Section 409A of the
Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, (i) you shall not be considered to
have terminated employment for purposes of this Award Agreement and no payments
shall be due to you under this Award Agreement that are payable upon your
termination of employment until you would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Award Agreement and the Award
during the six-month period immediately following your separation from service
shall instead be paid on the first business day immediately following the date
that is six months following your separation from service (or, if earlier, your
death).

 

9.     Clawback of Performance Shares. By accepting this Award Agreement you
agree that, upon the request of the Administrator (which may choose, in its
discretion, whether or not to invoke its rights under this Section 9), you will
immediately transfer back to the Company, free of any liens, claims,
encumbrances and any other adverse interests, the Performance Shares issued to
you or to pay the Market Value thereof to the Company, in the event any of the
performance goals set forth in Exhibit A hereto or established by the
Administrator for FY 2020 or FY 2021, as provided in Exhibit A, were attained
(or mistakenly thought to be attained) due to (i) an error or misconduct by you,
or (ii) any event or circumstance which results in a restatement of the
Company’s financial statements which restatement occurs on or prior to June 30
of the fiscal year following the fiscal year in which you are issued any of the
Performance Shares or are paid any amounts (as the case may be) under the Award
Agreement. The maximum number of Performance Shares that you will be required to
transfer back to the Company would be the difference between (a) the total
number of Performance Shares actually issued to you under this Award Agreement
and (b) the total number of Performance Shares that would have been issued to
you under this Award Agreement absent such error or misconduct or after giving
effect to such restatement. If, however, you have previously sold or otherwise
disposed of the Performance Shares issued to you under this Award Agreement, you
will pay to the Company an amount in cash equal to the difference between
(i) the aggregate Market Value, of the total number of Performance Shares
actually issued to you under this Award Agreement, determined as of the Vesting
Date thereof, and (ii) the aggregate Market Value, of the number of Performance
Shares that would have been issued to you under this Award Agreement absent such
error or misconduct or after giving effect to such restatement, also determined
as of the Vesting Date thereof. You also agree that, in the event that you fail
to make any such transfer to the Company of the Performance Shares promptly, the
Company may withhold from your future compensation the Market Value, of the
Performance Shares you failed to transfer back to the Company in satisfaction of
your obligations under this Section 9, determined as of the Vesting Date of such
Performance Shares. Any obligation to transfer any of the Performance Shares
back to the Company will be communicated to you by the Administrator and the
right of the Administrator to demand the transfer back of those Performance
Shares shall be subject to compliance with law.

 

10.     Limitation on Liability. No member of the Company’s Board of Directors,
and no member of any committee thereof that serves as the Administrator of the
Plan, shall be liable to Grantee for any action or determination made by the
Board of Directors or the Administrator with respect to the 2017 Plan or any
grant, vesting or forfeiture of any PSUs that the Administrator has granted or
may grant hereunder. No employee of the Company and no member of the Board of
Directors or of any committee thereof shall be subject to any liability with
respect to duties under the 2017 Plan or under this Agreement unless the party
alleging such liability is successful in proving to a court of law that any
members of the Board or any such committee or Company employee (as the case may
be) knowingly acted fraudulently or in bad faith. To the maximum extent
permitted by law, the Company shall indemnify each member of the Board and each
member of any such committee, and any employee of the Company, with authority or
duties under or with respect to the Plan or this Agreement who was or is a
party, or is threatened to be made a party, to any threatened, pending or
completed proceeding, whether civil, criminal, administrative or investigative,
by reason of such person’s conduct in the performance or non-performance (actual
or alleged) of his or her duties under or with respect to the Plan or this
Agreement.

 

3

--------------------------------------------------------------------------------

 

 

11.     Incorporation of Plan; Entire Agreement; Governing Law. The Plan is
incorporated herein by reference. Grantee represents that he has received a
copy, and is familiar with the terms and provisions, of the Plan. The Plan and
this Award Agreement constitute the entire agreement of the Company and you
(each, a “party” and, collectively, the “parties”) with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements, whether written or oral, of or between you and the Company with
respect to the subject matter hereof. This Agreement may not be amended or
modified except by means of a writing signed by you and the Company. If there is
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
govern. This Award Agreement is governed by the internal substantive laws, but
not the choice of law rules, of the State of Delaware.

 

12.     Waiver. No waiver by either party shall be effective unless it is set
forth in a writing that is signed by the party asserted to have granted such
waiver. Without limiting the generality of the foregoing, neither the failure
nor any delay on the part of a party hereto to exercise any right, remedy, power
or privilege of such party under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence.

 

13.     Rules of Construction; Headings. The provisions of this Agreement will
not be construed against a party by reason of the fact that such party or its
counsel was the principal draftsman of this Agreement or such provisions. Unless
the context otherwise requires: (i) words importing the singular include the
plural and vice versa; (ii) the terms “include” and “including” shall mean
“include without limitation” or “including but not limited to”; (iii) the word
“or” shall not be deemed to be exclusive; and (iv) unless the context clearly
indicates otherwise, the terms “herein,” “hereof,” “hereto,” “hereinafter” and
“hereunder” and any similar terms shall refer to this Agreement as a whole and
not to the section, subsection, paragraph or clause where any such term appears.
Pronouns in the masculine, feminine or neuter genders shall be construed to
include any other gender. The Section, subsection and paragraph and any other
headings in this Agreement have been inserted for convenience of reference only
and shall not affect the construction or interpretation or the application of
any of the terms or provisions of this Agreement.

 

14.     Counterparts. This Agreement may be executed in one or more
counterparts, and each of such executed counterparts, and any photocopies or
digital, electronic or facsimile copies thereof, shall constitute an original of
this Agreement, but all of which, when taken together, shall constitute one and
the same instrument.

 

15.     Tax Elections. Grantee understands that he (and not the Company) shall
be responsible for Grantee’s own tax liability that may arise as a result of the
granting or vesting of any of the PSUs. You further acknowledge and represent
and warrant that (i) the Company is not providing and has not provided any tax
advice to you with respect to the granting to you or the vesting of any of the
PSUs or any tax elections available to you in respect thereof and you are
relying solely on your own personal tax advisors for such advice; (ii) you have
considered the advisability of all tax elections in connection with the grant to
you and the vesting of the PSUs, including the making of an election under
Section 83(b) under the Code; and (iii) the Company has no responsibility for
the making of such Section 83(b) election or any other tax elections, whether
under federal or state laws or regulations. In the event you determine to make a
Section 83(b) election, you agree to timely provide a copy of that election to
the Company as required under the Code.

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

GRANTEE

   

COLLECTORS UNIVERSE, INC.

           

By:

 

Name:

   

Name:

Address:

   

Title:

 

5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FINANCIAL PERFORMANCE GOALS AND VESTING

 

This is Exhibit A to that certain Performance Stock Unit Award Agreement dated
as of December 4, 2018 (the “Award Agreement” or “Agreement”) entered into by
Collectors Universe Inc. (the “Company”) and _____________ (“Grantee” or “you”).

 

1.     Definitions. Terms with initial capital letters in this Exhibit A shall
have the respective meanings given to such terms in the Award Agreement or in
the 2017 Plan), unless otherwise defined below in this Section 1 or elsewhere in
this Exhibit A.

 

(a)     The term “net cash” means the net cash generated by the Company’s
continuing activities, minus the sum of its capital expenditures and capitalized
software costs, determined from the Company’s annual audited consolidated
statements of cash flows, subject to possible adjustment for unexpected
extraordinary or unusual or infrequent events or for other circumstances as and
to the extent determined by the Administrator.

 

(b)     “Performance Period” shall mean a three year period comprised of the
fiscal years of the Company ending on June 30, 2019, June 30, 2020 and June 30,
2021, respectively (each, a “fiscal year”).

 

2.     Financial Performance Goals -- In General. The financial performance
goals which must be met, at least in part, for you to earn any of the
Performance Shares under the Award Agreement will consist of annual threshold,
target and maximum (i) net cash performance goals for the Company’s fiscal year
ending June 30, 2019 (“FY 2019”), and (ii) net cash performance goals or other
Company financial goals as the Administrator may establish in its sole and
absolute discretion for the fiscal years ended June 30, 2020 (“FY 2020”) and
June 30, 2021(“FY 2021”), respectively. The annual threshold, target and maximum
net cash performance goals for FY 2019 have been determined and are set forth in
Section 3 below. The respective annual threshold, target and maximum Company
financial performance goals for FY 2020 and FY 2021 shall be determined by the
Administrator prior to December 10 of each such fiscal year. The number of PSUs
that may vest (before giving effect to any TSR adjustment provided for in
Section 5 below) for each fiscal year will be determined on the basis of the
extent to which, if any, that the Company financial performance goals for such
fiscal year are achieved, subject to (i) the employment or other continued
service of the Grantee with the Company to and including June 30, 2021, and
(ii) possible downward or upward adjustment based on a comparison of the
Company’s total shareholder return (“TSR”) for the three fiscal year Performance
Period to the TSR of the companies comprising the Russell 2000 Index at the end
of that same three year period (the “Russell 2000 Index”), as more fully
provided in Section 5 below (the “TSR Adjustment”). Upon achievement of one or
more of the financial performance goals in any of FY 2019, FY 2020 or FY 2021,
the Performance Shares that may become vested by reason thereof, subject to
possible forfeiture due to a termination or other cessation of service with the
Company on or prior to June 30, 2021 or possible TSR Adjustment thereafter
shall, for purposes of this Award Agreement, constitute and sometimes shall be
referred to in this Exhibit A as “Provisionally Vested Shares”.

 

A-1

--------------------------------------------------------------------------------

 

 

3.     FY 2019 Financial Performance Goals. Set forth below are the annual
threshold, target and maximum net cash financial performance goals for FY 2019,
representing one third of the shares applicable to the first year of the
Performance Period:

 

   

Threshold

 

Target

 

Maximum

             

Net Cash Financial Performance Goal

 

$

 

$

 

$

             

Number of Provisionally Vested PSUs

 

 

     

 

 

The Maximum number of Provisionally Vested PSUs may be increased by 20% and the
Threshold number of Provisionally Vested PSUs may be reduced by 20%, due to the
TSR adjustment. See 5 below.

 

The number of Provisionally Vested PSUs will be interpolated between the number
of threshold and the number of target Provisionally Vested PSUs if the threshold
financial performance goal is exceeded but the target financial performance goal
is not achieved or between the number of target and the number of maximum
Provisionally Vested PSUs if the target financial performance goal is exceeded
but the maximum financial performance goal is not achieved.

 

4.     FY 2020 and FY 2021 Financial Performance Goals. On or before
December 10, 2019 and December 10, 2020, the Administrator will establish the
annual threshold, target and maximum financial performance goals for FY 2020 and
FY 2021, respectively, which will determine if and to the extent that the
remaining PSUs granted hereunder will become Provisionally Vested PSUs. Such
financial performance goals may take the form of Company net cash financial
performance goals or other types of Company financial performance goals as
determined in the sole and absolute discretion of the Administrator.

 

5.     TSR Adjustment -- Percentile Ranking Amongst Russell 2000 Index
Population.

 

(a)     If Grantee is still in the employment or continuous service of the
Company on June 30, 2021 and any of the PSUs granted to Grantee under this Award
Agreement have become Provisionally Vested due to the achievement of any of the
net cash or other financial performance goals established for FY 2019, FY 2020
or FY 2021, the number of those Provisionally Vested PSUs that will become fully
vested and, therefore, the number of Performance Shares that will become
issuable to Grantee pursuant to the Award Agreement, shall be subject to
adjustment, as and to the extent provided hereinafter, based on the Total
Shareholder Return with respect to a share of Company common stock for the three
year period ending June 30, 2021 (the “Company TSR”), as compared to the TSR of
a share of stock of each company comprising the Russell 2000 Index for that same
three year period ending June 30, 2021 (the “Index”):

 


If Company’s 3-Year TSR ranks it
in the 3 Year TSR in Russell 2000 Index, at the:

 

Adjustment to
Number of Provisionally Vested PSUs

     

25th Percentile or less

 

20% Reduction

50th Percentile

 

No Adjustment

75% Percentile

 

20% Increase

 

(b)     The foregoing TSR adjustment will be interpolated if the Company’s
percentile ranking is between the 25th and 50th percentile or between the 50th
and 75th percentile. No additional adjustment will be made if the Company’s
percentile ranking exceeds the 75th percentile.

 

A-2

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding the foregoing provisions of Paragraphs 5(a) and 5(b),
however, if the Company TSR for the three year period ending June 30, 2021 is
negative, then, (i) there will not be any increase in the number of
Provisionally Vested PSUs that will become fully vested, even if the Company TSR
would place the Company above the 50% Percentile in Russell 2000 Index, but
(ii) there will still be a reduction in the number of Provisionally Vested PSUs
that will become fully vested, as provided in Paragraphs 5(a) and 5(b) above, if
the Company TSR would place it below the 50% Percentile in Russell 2000 Index.

 

A-3

 

 

 

 